DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 6 May 2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed 6 May 2022.  Claims 2, 3, 9, 14, 15 and 17 are canceled.  Claims 1, 4-8, 10-13, 16 and 18-22 are examined.
Claim Objections
Applicant is advised that should claim 21 be found allowable, claim 22 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 10-13, 16 and 18-22  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 4-8, 10-13, 16 and 18-22 include an ignition device radially inward of the inner air circuit. In Figs. 1-3, the ignition device is shown as a solid material in the center of the nozzle with no inlets or outlets. On page 7, lines 18-20, the specification discloses, “It is contemplated that ignition device 124 can be an intermittent plasma arc, continuous plasma, or torch flame from an upstream source 20 along center line, e.g. longitudinal axis A.” It is unclear the ignition device works. 
For a plasma ignition device to work, a spark is generated between two electrodes. Fuel and air interact with the spark and a plasma is generated (see Herbon discussed below). The ignition device 124 appears to be a first solid electrode. Figures 1-3 show ignition device 124 as a solid element with no inlets or outlets. Fuel is introduced downstream of the ignition device via outlets 111 and 113. A second electrode that could be used for generating a spark between the first electrode (124) and the second electrode is not shown or described. It is unclear then how a plasma field is generated using a single electrode that allows fuel exiting through outlets 111 and 113 downstream of ignition device 124 to be ignited. The specification doesn’t describe any type of circuit that allows a plasma, such as plasma arc to be generated.
When determining whether "undue experimentation" would have been needed to make and use the claimed invention the following factors, MPEP 2164.01(a), are considered: (A) the breadth of the claims - applicant claims a pilot nozzle and a combustor system with a pilot nozzle having an ignition device radially inward of an inner air circuit; (B) The nature of invention- the nature of the invention is a pilot nozzle for providing combustion in a gas turbine engine; (C) the state of the prior art –Herbon (U.S. Publication No. 2009/0165436) teaches a pilot nozzle with an ignition device disposed within an inner air circuit for a gas turbine engine. In Herbon, the ignition device ignites a fuel and air mixture by passing the fuel and air mixture between two electrodes where a plasma arc is generated between the two electrodes; (E) the level of predictability in the art - low predictability - requiring extensive design and investment, validation and certification; (F) the amount of direction provided by the inventor - applicant's disclosure does not teach how to make or use the invention. Applicant's original written description shows what appears to be an ignition device which is a single solid electrode. A electric circuit for generating a plasma that can ignite a fuel air mixture is not disclosed; (G) the existence of working examples - applicant has not stated whether or not a working example exists; and (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure - it has been held that "an adequate disclosure of a device may require details of how complex components are constructed and perform the desired function" [MPEP 2164.0G(a)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boardman (US Publication No. 20170350598) in view of Herbon (U.S. Publication No. 2009/0165436).
Regarding claim 11, Boardman teaches a pilot nozzle (100, ¶3) for a dual fuel turbine engine (10, Fig. 1) comprising: an inner air circuit (Annotated Fig. B); a gaseous fuel circuit (121) radially outward from the inner air circuit; a liquid fuel circuit radially outward from the inner air circuit (122); an outer air circuit (Annotated Fig. B) radially outward from the liquid fuel circuit and the gaseous fuel circuit; wherein the inner air circuit includes an outlet (Annotated Fig. B) that is axially upstream relative to an inlet (Annotated Fig. B) of the outer air circuit. 
    PNG
    media_image1.png
    460
    975
    media_image1.png
    Greyscale

Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can be disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.

    PNG
    media_image2.png
    609
    794
    media_image2.png
    Greyscale

Claims 1-2, 4-5, 8, 10-14, 16, 18, 19,  21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Publication No. 2016/0305327) in view of Boardman (US Publication No. 2017/0350598) and Herbon (U.S. Publication No. 2009/0165436).
Regarding claim 1, Patel teaches a pilot nozzle (14, Fig. 1) for a dual fuel turbine engine (¶32) comprising: a gaseous fuel circuit (104); a liquid fuel circuit (106); an outer air circuit radially outward from the liquid fuel circuit and the gaseous fuel circuit (Annotated Fig. A); and a shroud (48) radially outward from the outer air circuit configured to stabilize a pilot re- circulation zone downstream from outlets of the inner and outer air circuits and the liquid and gaseous fuel circuits (Annotated Fig. A) wherein the shroud includes an upstream end with a first axial position (Annotated Fig. A) proximate to an upstream wall of a main nozzle end (Annotated Fig. A), a non-converging non-diverging section defining a longitudinal axis (Annotated Fig. A) downstream of the upstream wall of the main nozzle end (Annotated Fig. A), and a downstream end of the shroud including a diverging portion (Annotated Fig. A). 
Patel lacks an inner air circuit disposed radially inward from the gaseous fuel circuit and the liquid fuel circuit. Boardman teaches a centerbody (100) of a dual fuel pilot nozzle (Fig. 4, ¶47). The centerbody includes an inner air circuit (120), which is radially inward of the gaseous fuel circuit (121) and liquid fuel circuit (122). It is disposed along the center axis of the pilot nozzle such that the liquid fuel circuit and gaseous fuel circuit are disposed coaxially around the inner air circuit and each other. The inner air circuit provides air which is mixed with the liquid and gaseous fuels prior to combustion (¶47). The centerbody of Boardman is substituted for the centerbody of Patel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel with an inner air circuit, radially inward from the gaseous fuel circuit and the liquid fuel circuit such that the inner air circuit, gaseous air circuit and liquid air circuit are coaxial with one another, as taught by Boardman, in order to provide air that is mixed with the liquid and gaseous fuels prior to combustion.
As shown in Annotated Fig. B, the centerbody of Boardman includes an inner air circuit that is defined upstream of the tip of the center body. The axial location of the outer circuit of Patel is shown in Annotated Fig. A. When the centerbody of Boardman is substituted for the centerbody of Patel, the inner air circuit includes an outlet that is axially upstream relative to an inlet of the outer air circuit. Examiner notes the claims includes very little structural detail that define each of the claimed elements, such as the inner air circuit and the outer air circuit. For example, as shown in Applicant’s specification, the outer air circuit 114 is formed through a radially extending wall 102a that abuts the outer shroud 116, abuts the outer annular body 112a and surrounds the centerbody where the inlet and outlet are through opposite sides of the wall.  However, this structural detail is not recited in the claims.
Patel in view of Boardman teaches the invention as claimed and described above so far. However, Patel in view of Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can be disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzle of Patel in view of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.
Regarding claim 4, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the pilot re-circulation zone is radially inward from an inner diameter of the shroud (Annotated Fig. A).
Regarding claim 5, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the liquid fuel circuit is radially outward from the gaseous fuel circuit (Annotated Fig. A).
Regarding claim 8, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the gaseous fuel circuit, liquid fuel circuit and outer air circuit are coaxial with one another.
Regarding claims 10, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Herbon further teaches the ignition device is supported by a floating seal that extends from the swirler mechanism (20, Fig. 1) in a pilot nozzle. The floating seal allows the ignition device to be disposed within the centerbody of an existing pilot nozzle (¶17). The floating seal supports the ignition device in a central channel such that air flows around the ignition device. The air is mixed with fuel, heated and radicalized as they flow around the tip of ignition device. The hot, radical-enhanced pilot mixture acts as an ignition source for the main/fuel air mixture (¶32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support the ignition device of the pilot nozzle of Patel in view Boardman and Herbon  with a floating seal that extends from the swirler mechanism, as taught by Herbon, in order to allow the ignition device to be supported in the center of an air channel so that air flowing around the ignition device is mixed with fuel, heated and ionized as it flows around the tip of the ignition device, as taught by Herbon.
Regarding claim 11, Patel teaches a pilot nozzle (14, Fig. 1) for a dual fuel turbine engine (¶32) comprising: a gaseous fuel circuit (104); a liquid fuel circuit (106); an outer air circuit radially outward from the liquid fuel circuit and the gaseous fuel circuit (Annotated Fig. A); and a shroud radially outward from the outer air circuit configured to stabilize a pilot re- circulation zone downstream from outlets of the inner and outer air circuits and the liquid and gaseous fuel circuits (Annotated Fig. A). 
Patel lacks an inner air circuit disposed radially inward from the gaseous fuel circuit and the liquid fuel circuit. Boardman teaches a centerbody (100) of a dual fuel pilot nozzle (Fig. 4, ¶47). The centerbody includes an inner air circuit (120), which is radially inward of the gaseous fuel circuit (121) and liquid fuel circuit (122). It is disposed along the center axis of the pilot nozzle such that the liquid fuel circuit and gaseous fuel circuit are disposed coaxially around the inner air circuit and each other. The inner air circuit provides air which is mixed with the liquid and gaseous fuels prior to combustion (¶47). The centerbody of Boardman is substituted for the centerbody of Patel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel with an inner air circuit, radially inward from the gaseous fuel circuit and the liquid fuel circuit such that the inner air circuit, gaseous air circuit and liquid air circuit are coaxial with one another, as taught by Boardman, in order to provide air that is mixed with the liquid and gaseous fuels prior to combustion.
As shown in Annotated Fig. B, the centerbody of Boardman includes an inner air circuit that is defined upstream of the tip of the center body. The axial location of the outer circuit of Patel is shown in Annotated Fig. A. When the centerbody of Boardman is substituted for the centerbody of Patel, the inner air circuit is in entirety axially upstream of an inlet to the outer air circuit and an outlet of the outer air circuit as claimed.
Patel in view of Boardman teaches the invention as claimed and described above so far. However, Patel in view of Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can be disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.
Regarding claim 12, Patel discloses a combustor system (Fig. 1) comprising: a main nozzle (Annotated Fig. A); a pilot nozzle (14) for a dual fuel turbine engine (¶32) mounted to the main nozzle, wherein the pilot nozzle comprises: a gaseous fuel circuit (104); a liquid fuel circuit (106); an outer air circuit radially outward from the liquid fuel circuit and the gaseous fuel circuit (Annotated Fig. A); and a shroud radially outward from the outer air circuit configured to stabilize a pilot re-circulation zone downstream from the inner and outer air circuits and the liquid and gaseous fuel circuits (Annotated Fig. A); a main nozzle air circuit positioned radially outward from the shroud of the pilot nozzle (Annotated Fig. A); and a main nozzle fuel injector positioned radially outward from the shroud of the pilot nozzle downstream from the main nozzle air circuit, wherein the shroud is configured to re-direct air flow exiting from the main nozzle air circuit (Annotated Fig. A) wherein the shroud includes an upstream end with a first axial position (Annotated Fig. A) proximate to an upstream wall of a main nozzle end (Annotated Fig. A), a non-converging non-diverging section defining a longitudinal axis (Annotated Fig. A) downstream of the upstream wall of the main nozzle end (Annotated Fig. A), and a downstream end of the shroud including a diverging portion (Annotated Fig. A). 
Patel lacks an inner air circuit disposed radially inward from the gaseous fuel circuit and the liquid fuel circuit. Boardman teaches a centerbody (100) of a dual fuel pilot nozzle (Fig. 4, ¶47). The centerbody includes an inner air circuit (120), which is radially inward of the gaseous fuel circuit (121) and the liquid fuel circuit (122). It is disposed along the center axis of the pilot nozzle such that the liquid fuel circuit and gaseous fuel circuit are disposed coaxially around the inner air circuit and each other. The inner air circuit provides air which is mixed with the liquid and gaseous fuels prior to combustion (¶47). The centerbody of Boardman is substituted for replace the centerbody of Patel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel with an inner air circuit, radially inward from the gaseous fuel circuit and the liquid fuel circuit, as taught by Boardman, in order to provide air that is mixed with the liquid and gaseous fuels prior to combustion.
As shown in Annotated Fig. B, the centerbody of Boardman includes an inner air circuit that is defined upstream of the tip of the center body. The axial location of the outer circuit of Patel is shown in Annotated Fig. A. When the centerbody of Boardman is substituted for the centerbody of Patel, the inner air circuit includes an outlet that is axially upstream relative to an inlet of the outer air circuit as claimed.
Patel in view of Boardman teaches the invention as claimed and described above so far. However, Patel in view of Boardman doesn’t teach an ignition device radially inward from the inner air circuit. Herbon teaches an ignition device (16, Fig. 1) which can be disposed within the centerbody of a dual fuel pilot nozzle radially inward of an inner air circuit (12) (¶17, Figs. 1 and 4). Advantages of the ignition device integrated into the pilot nozzle are elimination of cross-fire tubes in a can combustor and an expansion of the ignition envelope for both can and annular combustors (¶36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman with an ignition device radially inward from the inner air circuit, as taught by Herbon, in order to expand the ignition envelope of the combustor, as taught by Herbon.
Regarding claim 13, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the main nozzle air circuit includes a plurality of air slots configured to provide cooling air to the shroud of the pilot nozzle and to provide mixing air to the main nozzle fuel injector (Annotated Fig. A).
Regarding claim 16, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the pilot re-circulation zone is radially inward from an inner diameter of the shroud (Annotated Fig. A).
Regarding claim 18, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches the main nozzle fuel injector is a dual fuel injector that includes a gaseous fuel circuit (108) and a liquid fuel circuit (110) (Annotated Fig. A).
Regarding claim 19, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Boardman further teaches wherein each of the inner air circuits, the gaseous fuel circuit, the liquid fuel circuit include an independent outlet into the pilot re-circulation zone (¶47, any centerbody circuit, 120, 121, 122, or combinations thereof, may egress independently to a circuit outlet 124 without fluid interconnection.), and wherein the outlets of each of the fuel circuits are downstream of at least a portion of the shroud (Fig. 4, outlets 124 are on the tip centerbody 100, which are downstream of a portion of shroud 102, which extends upstream from the tip of the centerbody 100). The independent outlets allow for independent variable flow rates within each centerbody circuit. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman and Herbon have each of the inner air circuits, the gaseous fuel circuit, the liquid fuel circuit include an independent outlet into the pilot re-circulation zone, as taught by Boardman, in order to provide independent variable flow rates in each of the centerbody circuits, as taught by Boardman.
Regarding claims 21 and 22, Patel in view of Boardman and Herbon teaches the invention as claimed and described above and Patel further teaches only the downstream end of the shroud diverges (Patel in Annotated Fig. A teaches a shroud having a neither converging or diverging section, which is parallel to the center axis of the nozzle, a converging portion and then a diverging portion, which is identified in Annotated Fig. A, the diverging portion is considered the downstream end of the shroud. Thus, only the downstream end of the shroud diverges as a first one of the other portions is non-diverging and a second one of the other portions is converging.)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (U.S. Publication No. 2016/0305327) in view of Boardman (US Publication No. 2017/0350598) and Herbon (U.S. Publication No. 2009/0165436), as applied to claim 1 above, in further view of Prociw (U.S. Publication No. 2014/0338337).
Regarding claim 6 and 7, Patel in view of Boardman and Hebron teaches invention as claimed and described above with respect to claim 1. However, Patel in view of Boardman and Hebron doesn’t teach the outer air circuit is a converging, non- swirling air circuit and the inner air circuit is a swirling air circuit. Prociw teaches a fuel injector (200, Fig. 3) with an inner air swirler (202) and outer air circuit (222). The inner air swirler is radially inwards of an annular fuel passage (212) and outer air swirler is radially outwards of the annular fuel passage (212). The outer air circuit is designed for substantially swirl free injection (¶20) and is converging (¶27). The outer and inner air circuit configuration provides a higher quantity of swirling air through the core, and promotes a higher level of mixing between the inner and outer air layers as compared to conventional configurations (¶31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pilot nozzles of Patel in view of Boardman and Herbon with an outer air circuit that is a converging, non- swirling air circuit and an inner air circuit that is a swirling air circuit, as taught by Prociw, in order to promote a higher level of mixing between the inner and outer air layers, as taught by Prociw.
Response to Arguments
	Applicant argues the claims as amended overcome the prior art. The rejections above are updated to account for the claim amendments. Examiner has pointed at some structural detail that could be added to the claims to overcome the current rejections. In particular, , Examiner notes the claims includes very little structural detail that define each of the claimed elements, such as the inner air circuit and the outer air circuit. For example, as shown in Applicant’s specification, the outer air circuit 114 is formed through a radially extending wall 102a that abuts the outer shroud 116, abuts the outer annular body 112a and surrounds the centerbody where the inlet and outlet are through opposite sides of the wall. However, this structural detail is not recited in the claims as amended. Applicant in their Remarks of May 6, 2022 indicate they have amended the claims to add more structural detail. The previous claim recited that the inner air circuit is in entirety axially upstream of an inlet to the outer air circuit and an outlet of the outer air circuit. If the inner air circuit is entirety axially upstream of an inlet to the outer air circuit and an outlet to the outer air circuit and the inner air circuit includes an inlet and outlet as shown in Annotated Fig. B in the Final Rejection of February 7, 2022 and above, then the inner air circuit includes an outlet that is axially upstream relative to an inlet of the outer air circuit.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741